Case 2:19-cv-01327-NR Document 17-7 Filed 01/02/20 Page 1of3

EXHIBIT E

THE LAW OFFICES OF ROBERT G. ANDROSIGLIO, P.C.
30 Wall Street, 8°" Floor, New York, New York 10005
(212) 742-0001 — Fax (212) 742-0005

 
Case 2:19-cv-01327-NR Document 17-7 Filed 01/02/20 Page 2 of 3

M

You sent $129 to Dee Hubay
1 message

 

The Messenger Team <notification@facebookmail.com> Fri, Sep 13, 2019 at 6:11 PM

Reply-to: noreply <noreply@facebookmail.com>

Dee Hubay

 

“129

Sent on Sep 13, 2019, 6:11 PM
Sent with PayPal
janelle.m.mendez@gmail.com

See Details

Payment Details

Total Charged to You
$129

 
Case 2:19-cv-01327-NR Document 17-7 Filed 01/02/20 Page 3 of 3

Questions?

If there is a dispute about this transaction, you can report if.

If you did not make this payment, please contact our Fraud Team.

If you have general questions visit our Help Center to contact our support team or view frequently asked questions.

To learn more about how we protect payments, visit our Payment Protection page.

This message was sent to Janelle Merina Mendez

Please do not reply to this email. This mailbox is not monitored and you will not receive a response. For help, please log in to your
Facebook or Messenger account to view transaction details and to contact Customer Support. You can also reach Facebook Payments
Inc. at 1601 Willow Road, Menlo Park, CA 94025. 866-238-8605.

Facebook Payments Inc. is a licensed money transmitter authorized to engage in the business of money transmissions and is regulated
by the New York State Department of Financial Services, Banking Division, which is located at One State Street, New York NY 10004-1511.
Unresolved consumer complaints may be mailed to the New York Department of Financial Services. Facebook Payments is responsible
for making sure that your payment is transmitted to the recipient and is liable for nondelivery or delayed delivery.
